Citation Nr: 0729999	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  05-07 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, claimed as secondary to the service-connected 
residuals of a fracture of the right lateral malleolus of the 
right ankle.  

2.  Entitlement to an increased disability rating for the 
service-connected residuals of a fracture of the right 
lateral malleolus of the right ankle, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1953 to 
June 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
York, New York.  In that decision, the RO, in pertinent part, 
denied the issues of entitlement to service connection for a 
right knee disability, claimed as secondary to the service-
connected residuals of a fracture of the right lateral 
malleolus of the right ankle, and entitlement to a disability 
rating greater than 10 percent for the service-connected 
right ankle disability.  

The issue of entitlement to an increased rating for the 
service-connected residuals of a fracture of the right 
lateral malleolus of the right ankle will be addressed in the 
REMAND portion of the decision below and is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDING OF FACT

The mild degenerative osteoarthritic changes of the veteran's 
right knee have been associated, by competent evidence, to 
the service-connected residuals of a fracture of the right 
lateral malleolus of his right ankle.  




CONCLUSION OF LAW

The veteran's right knee disability is the result of the 
service-connected residuals of a fracture of the right 
lateral malleolus of the right ankle.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.310 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied with regard to the veteran's claim for service 
connection for a right knee disability, asserted to be 
secondary to the service-connected right ankle disorder in 
the present case, the Board concludes that the new law does 
not preclude the Board from adjudicating this issue.  This is 
so because the Board is taking action fully favorable to the 
veteran with regard to this matter, and a decision at this 
point in granting service connection poses no risk of 
prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Analysis

A disability that is proximately due to, or the result of, a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2007); Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (which holds that, when 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or is 
the result of, a service-connected condition, the veteran 
shall be compensated for the degree of disability, and no 
more, over and above the degree of disability existing prior 
to the aggravation).  

Throughout the appeal the veteran has contended that he has a 
right knee disorder which is characterized as arthritis, and 
which is manifested by pain and swelling.  Further, he 
maintains that his service-connected right ankle disability 
has caused his right knee problems.  See, e.g., September 
2006 hearing transcript (T.) at 13-15, 20-21.  

Service medical records are negative for complaints of, 
treatment for, or findings of a right knee disability.  A 
March 2004 VA examination demonstrated slight limitation of 
flexion and instability to manual medial and lateral counter 
pressure of the right knee.  At that time, the veteran 
described a progressive worsening of right knee pain since 
approximately 1997.  Based on negative radiographic findings, 
the examiner concluded that the veteran had no fracture or 
dislocation of his right knee and that the symptomatology of 
this joint "is less likely as not caused by or a result of 
the right ankle."  

However, X-rays subsequently taken of the veteran's knees in 
September 2006 confirmed the presence of mild degenerative 
osteoarthritic changes.  As such, the Board finds that the 
veteran does indeed have a currently diagnosed right knee 
disability.  

Significantly, in an August 2003 letter, a private physician 
discussed the veteran's complaints of right knee pain and 
edema.  The doctor expressed his opinion that "clearly there 
is a good possibility that . . . [the veteran's] old history 
of a fractured ankle is contributing to his knee 
difficulty."  At the September 2006 Travel Board hearing, 
the veteran testified that this doctor is his primary care 
physician.  T. at 17.  With respect to the doctor's opinion, 
the Board notes that he is an internal medicine and pulmonary 
disease specialist, and hence he is fully competent to 
provide an opinion as to the etiology of the veteran's 
current right knee disability.  

The claims folder contains no other competent evidence 
discussing the etiology of the veteran's right knee 
disability.  Thus, of the two medical opinions of record that 
discuss the origins of the veteran's right knee pathology, 
one opinion finds that the right knee condition was not 
caused by, or the result of, the service-connected right 
ankle disability, and the other opinion does find a positive 
association.  Based on this evidentiary posture, the Board 
finds that the benefit-of-the-doubt rule applies due to the 
relative equipoise of the evidence of record, and that 
service connection is warranted for the right knee disability 
on a secondary basis due to the service-connected residuals 
of a fracture of the right lateral malleolus of the right 
ankle.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990).  This result is further warranted 
given the September 2006 X-ray evidence that confirmed the 
presence of osteoarthritic changes in the knee subsequent to 
the March 2004 VA examination.  


ORDER

Service connection for the right knee disability, as 
secondary to the service-connected residuals of a fracture of 
the right lateral malleolus of the right ankle, is granted.  


REMAND

Pursuant to the VCAA, receipt of a complete or substantially 
complete application for benefits requires VA to make 
reasonable efforts to help the claimant obtain evidence 
necessary to substantiate the claim.  This duty to assist 
includes the duty to obtain relevant records.  38 U.S.C.A. 
§ 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) 
(2007).  Additionally, VA is required to provide a medical 
examination and/or opinion when necessary to make a decision 
on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007).  Upon review of the claims folder in 
the present case, the Board finds that additional evidentiary 
development of the remaining claim for an increased rating 
for the service-connected residuals of a fracture of the 
right lateral malleolus of the right ankle is necessary for 
the reasons explained below.  

At the September 2006 personal hearing, the veteran testified 
that he received pertinent post-service treatment for his 
ankle from Dr. Iris Snyder at the VA Polly Place Clinic in 
Brooklyn.  T. at 5, 18.  In addition, he indicated that he 
receives treatment from a Dr. Saleh and a Dr. Murano.  
T. at 15-19.  The records of the treatment received from 
these individuals and facility do not appear to have been 
obtained and associated with the veteran's claims folder.  
Accordingly, a remand is required to attempt to obtain the 
treatment records.  

Additionally, a review of the claims folder indicates that 
the veteran last underwent a VA examination of his right 
ankle in March 2004.  A physical examination conducted on the 
veteran's right ankle at that time demonstrated slight 
limitation of motion, as well as slight edema on continuous 
repetition causing no extra pain.  The examiner concluded 
that the veteran's old right ankle fracture had healed.  
However, at the personal hearing subsequently conducted in 
September 2006, the veteran reported experiencing swelling, 
pain, instability, and limitation of motion.  T. at 4-12.  In 
addition, he testified that his service-connected right ankle 
disability limits his activities.  T. at 2.  In particular, 
he described a tightening of his right ankle upon prolonged 
walking, as well as a "pins and needle" sensation in his 
leg and a burning sensation in his right heel with long 
driving.  T. at 2-3.  According to the veteran's testimony, 
he sometimes needs to use a cane to ambulate.  T. at 4.  

In light of the veteran's continuing and increased right 
ankle complaints following the most recent VA examination 
conducted in March 2004, the Board finds that, on remand, he 
should be afforded an additional examination.  The purpose of 
such examination is to determine that current nature and 
extent of the veteran's service-connected right ankle 
disability.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following actions:  

1.  After obtaining any required 
release forms from the veteran, the AOJ 
should obtain copies of all records of 
right ankle treatment received by the 
veteran from Dr. Saleh and Dr. Murano 
from August 2003 to the present.  

2.  The AOJ should also obtain records 
of right ankle treatment that the 
veteran has received from Dr. Iris 
Snyder at the VA Polly Place Clinic in 
Brooklyn since October 2002.  Copies of 
all such available reports should be 
associated with the veteran's claims 
folder.  

3.  Thereafter, the veteran should be 
scheduled for a VA orthopedic 
examination to determine the current 
nature and extent of his service-
connected right ankle disability.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated tests, 
including X-rays, if any, should be 
conducted.  

All pertinent right ankle pathology, 
which is found on examination, should 
be noted in the report of the 
evaluation.  In addition, the examiner 
should discuss whether the veteran's 
right ankle exhibits weakened movement, 
excess fatigability, or incoordination 
that is attributable to the service-
connected right ankle disability.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran 
uses his right ankle repeatedly over a 
period of time.  A rationale should be 
provided for all opinions expressed.  

4.  Following the completion of the 
above, the AOJ should re-adjudicate the 
issue of entitlement to a disability 
rating greater than 10 percent for the 
service-connected residuals of a 
fracture of the right lateral malleolus 
of the right ankle.  If the decision 
remains in any way adverse to the 
veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the increased rating issue remaining on 
appeal, as well as a summary of the 
evidence of record.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
(Court) additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).  



______________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


